Citation Nr: 1732319	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) at the L5-S1 level for the period prior to March 22, 2013 and the period beginning August 1, 2013.

2.  Entitlement to a separate evaluation for left lower extremity radiculopathy.

3.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an effective date prior to November 24, 2014 for the grant of a separate evaluation for right lower extremity radiculopathy associated with the service-connected DDD.  

5.  Entitlement to a separate evaluation for urinary incontinence. 

6.  Entitlement to an extension of a temporary total disability rating for the Veteran's DDD at the L5-S1 level under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a March 2013 surgical procedure beyond August 1, 2013.

7.  Entitlement to an increased compensable evaluation for a scar status post back surgery.

8.  Entitlement to an effective date prior to June 17, 2013 for the grant of a separate evaluation for a scar status post back surgery.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army Reserves from April 1983 to April 1986.  He had a prior period of ACDUTRA service from January 1982 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veteran Affairs (VA) Atlanta Regional Office (RO) in Georgia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2016.  A transcript of the hearing is of record.  

During the pendency of the appeal the Veteran has claimed and the RO has adjudicated claims for service connection for bilateral radiculopathy and service connection for urinary incontinence.  These were addressed in a June 2016 rating decision and the Veteran subsequently filed a Notice of Disagreement.  The Board notes, however, that the diagnostic criteria for the spine specifically contemplate higher evaluations based upon neurological findings.  Accordingly, the Board finds these issues of separate evaluations for radiculopathy and urinary incontinence are part and parcel of the previously perfected issue concerning the proper evaluation of the DDD of the spine and accordingly a statement of the case for these issues is not necessary. The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993). Consequently, the issue of entitlement to an increased disability rating remains in appellate status and the issues have been recharacterized as listed on the title page.  

The Veteran was previously denied entitlement to a total disability for individual unemployability (TDIU) in a June 2016 rating decision.  Again, the Veteran filed a Notice of Disagreement.  As with the neurological complaints, the issue of TDIU is connected to the Veteran's claim for an increase rating in excess of 40 percent.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Temporary total rating, Increased Rating for Scar, and Earlier Effective Date for Scar

A November 2013 rating decision granted a temporary total rating under 38 C.F.R. § 4.30 after a spinal fusion for the period from March 22, 2013 until July 1, 2013 and also granted a separate noncompensable evaluation for a scar from that surgery.  A May 2014 report of contact indicated the Veteran alleged his period of convalescence was longer.  A subsequent August 2014 rating decision extended the temporary total rating until August 1, 2013.  In November 2014, the Veteran filed a timely Notice of Disagreement to the December 2013 and August 2014 rating decisions and specifically indicated the Veteran sought an extension of the temporary total rating, an increase rating for the DDD and an increased rating and earlier effective date for the scar.  Because the Veteran filed a timely NOD, he is entitled to a Statement of the Case (SOC), and the RO's failure to issue a SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999).

Increased Rating for DDD

The decision on the temporary total rating for convalescence may impact the ratings for the DDD and accordingly it is considered to be intertwined.  

The Veteran has contended he is entitled to separate ratings for his left lower extremity neurological symptoms and urinary symptoms and an increased rating and earlier effective date for the separate evaluation for the right lower extremity.

As noted in the introduction, when rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

In July 2016 the Veteran argued that the prior VA examination was outdated and specifically requested an updated VA examination.  The Board notes that the last examination was in May 2016.  During the Board hearing in October 2016, the Veteran described symptoms of radiculopathy and urinary incontinence.  He also subsequently submitted private medical records noting complaints of bilateral leg pain.  

The Board finds a remand is necessary to obtain a VA opinion as to the current severity of the DDD to include whether the Veteran has lower extremity neurological involvement or urinary incontinence such that separate compensable ratings are warranted. See 38 C.F.R. § 4.124a.

The Board also notes that the Veteran's representative reported during the October 2016 Board hearing that there was a Social Security Administration file and they were waiting on a decision from SSA.  He requested the record be held open so he could submit the record.  While there are some records from SSA, these were received in 2015.  As the Veteran reported recently having a hearing and awaiting another decision, it appears there may be updated records.  On remand, the SSA file should be requested.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Earlier Effective Date for the Grant of a Separate Evaluation for the Right Lower Extremity Radiculopathy

As noted above, the Veteran has indicated his DDD resulted in bilateral radiculopathy.  The June 2016 rating decision granted a separate evaluation for the right lower extremity radiculopathy and assigned a 10 percent rating effective November 24, 2014.  The Veteran filed a notice of disagreement in July 2016.

To the extent to which the Veteran seeks a separate rating during the appeal period, that would generally be considered part and parcel of the claim for an increase of the DDD.  In this case, however, the Veteran has argued that there is a prior pending unadjudicated claim stemming from April 2009.  See November 2016 clarification of the July 2016 notice of disagreement; See e.g. See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009). As this involves consideration of other caselaw and regulations not typically included in assigning a separate evaluation for radiculopathy, to the extent to which the Veteran seeks an earlier effective date for the grant of radiculopathy the Board finds it is cleanest to consider this separately.  As such, the RO should issue a Statement of the Case on this issue.  

TDIU

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to an increased evaluation for the Veteran's DDD as the outcome of that claims may affect his eligibility for TDIU. Therefore, the Board finds that the claims should be considered together.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue a Statement of the Case with respect to the claims of

a) entitlement to an effective date prior to November 24, 2014 for the grant of a separate evaluation for right lower extremity radiculopathy associated with the service-connected DDD; 

b) Entitlement to an extension of a temporary total disability rating for the Veteran's DDD at the L5-S1 level under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a March 2013 surgical procedure beyond August 1, 2013

c) Entitlement to an increased compensable evaluation for a scar status post back surgery.

d) Entitlement to an effective date prior to June 17, 2013 for the grant of a separate evaluation for a scar status post back surgery.

The veteran should clearly be advised of the need to file a Substantive Appeal with respect to these issues should he desire to continue his appeal.

2.  Contact SSA and obtain updated copies of all disability determinations after September 2015, to include any updated records and underlying medical record upon which the determination(s) were made.  Copies of all records received must be associated with the Veteran's file. All attempts to obtain these records must be documented in the claims file.

3.  Obtain a medical opinion from an appropriate medical examiner to address the current nature and severity of his service-connected DDD and any related neurological impairment.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail. 

(a) The examiner should specifically state whether the Veteran has left lower extremity radiculopathy due to or the result of degenerative disc disease of the low back, including residuals from the March 2013 surgery.  
(b) The examiner should specifically state whether the Veteran has bladder impairment due to or the result of degenerative disc disease of the low back, including residuals from the March 2013 surgery.  

In rendering the opinion, the examiner must discuss the Veteran's statements.

4.  Readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

